SCALIA, Circuit Judge,
concurring in part and dissenting in part:
I concur in the court’s disposition with regard to the Glass-Steagall Act. Instead of affirming the' District Court’s resolution of the McFadden Act issue on the merits, I would vacate and remand with instructions to dismiss for lack of jurisdiction.
The District Court found that SIA had standing to challenge the Comptroller’s ruling that discount brokerage offices operated by national banks are not subject to the locational restrictions of the McFadden Act and the National Banking Act because “attempts to exceed those curbs would harm SIA’s members____” Securities Industry Ass’n v. Comptroller of the Currency, 577 F.Supp. 252, 258-59 (D.D.C.1983). This conflates the constitutional requirement of injury in fact and the separate requirement that “Congress [have] intended to place the plaintiffs within the zone of interests protected or regulated by the statute.” Glass Packaging Institute v. Regan, 737 F.2d 1083, 1090 (D.C.Cir.1984). In my view, state banks and possibly federal banks, but not all businesses injured in fact, are within the zone of interests protected by the branch banking restrictions. See, e.g., id. at 1088-89; Copper & Brass Fabricators Council, Inc. v. Department of the Treasury, 679 F.2d 951, 952-53 (D.C.Cir.1982); Tax Analysts and Advocates v. Blumenthal, 566 F.2d 130, 138, 144-45 (D.C.Cir. 1977), cert. denied, 434 U.S. 1086, 98 S.Ct. 1280, 55 L.Ed.2d 791 (1978).